Citation Nr: 0416302	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for myofascial syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision that, inter alia, granted 
service connection and assigned an initial zero percent 
(noncompensable) evaluation for myofascial syndrome of the 
right wrist, an initial 10 percent evaluation for asthma, an 
initial zero percent (noncompensable) evaluation for 
costochondritis, an initial 10 percent evaluation for 
depression (also diagnosed as PTSD), and an initial 10 
percent evaluation for lumbar myofascial pain syndrome; all 
effective September 22, 1999 (the day following the date of 
service discharge).  That rating decision also denied, as not 
well grounded, claims for service connection for a right toe 
injury and for history of metrorrhagia.  In July 2000, the 
veteran filed a notice of disagreement (NOD) with all but two 
of the above assigned ratings (excluding those for depression 
and for lumbar myofascial pain syndrome), and with each 
denial of service connection.  The RO issued a statement of 
the case (SOC) in December 2000.

In February 2001, the veteran filed a NOD with the assigned 
ratings for depression and for lumbar myofascial pain 
syndrome.

In June 2001, the veteran filed a substantive appeal only 
with respect to the initial rating assigned for myofascial 
syndrome of the right wrist, and the denial of service 
connection for a right toe injury.  [Parenthetically, the 
Board notes that the veteran had also noted disagreement on 
the VA-9 form with respect to the initial rating assigned for 
depression; however, at that time, in June 2001, an SOC had 
not yet been issued, and thus the veteran's disagreement 
could not be accepted as a valid substantive appeal with 
respect to the initial rating assigned for depression.]

In March 2002, the RO assigned an initial 10 percent rating 
for myofascial syndrome of the right wrist, effective 
September 22, 1999.

Also in March 2002, the RO granted service connection for 
residuals of a right big toe injury and assigned a 
noncompensable evaluation under Diagnostic Code 5284, 
effective September 22, 1999.  The veteran filed a NOD with 
the assigned initial rating in August 2002.

The record indicates the veteran canceled her hearing before 
a Veterans Law Judge at the RO, scheduled for October 14, 
2002.  A report of contact with the veteran in May 2003 
revealed that the veteran no longer desired a Board hearing.

In February 2003, the RO issued a SOC with respect to the 
initial ratings assigned for residuals of a right big toe 
injury, depression (also diagnosed as PTSD), and lumbar 
myofascial pain syndrome.  Following consideration of 
additional evidence, the RO also issued a supplemental SOC 
(SSOC) in February 2003, reflecting the continued denial of 
an initial disability evaluation in excess of 10 percent for 
myofascial syndrome of the right wrist  No substantive appeal 
is shown to have been received as to the assigned initial 
ratings for residuals of a right big toe injury, asthma, 
costochondritis, depression, and lumbar myofascial pain 
syndrome, and as to the denial of service connection for a 
history of metrorrhagia.  

Because the veteran has disagreed with the initial evaluation 
assigned following a grant of compensation for myofascial 
syndrome of the right wrist, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

As a final preliminary matter, the Board notes that, in 
correspondence dated in January 2001 and received in February 
2001, the veteran appears to raise the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the September 22, 1999 effective date of the grant 
of service connection, the veteran's myofascial syndrome of 
the right wrist has been manifested by objective evidence of 
no more than slight limitation of motion with weakness, and 
subjective complaints of pain on motion.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for myofascial syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27,  
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5214, 
5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the December 2000 SOC and the March 2002 and February 
2003 supplemental SOC (SSOC), the RO notified the veteran and 
her representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim for an 
initial disability evaluation in excess of 10 percent for 
myofascial syndrome of the right wrist.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's May and December 2001 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
described above in the introduction, the veteran's appeal 
originally pertained to several claims for service connection 
and for higher initial disability evaluations.  While the May 
2001 letter referred to the denial of claims as not well 
grounded, and the December 2001 letter referred to claims for 
higher initial disability evaluations for a shoulder and feet 
conditions, nonetheless, these letters put the veteran on 
notice that VA would obtain for her pertinent medical records 
for which sufficient information and, if necessary, 
authorization, was provided.  The December 2001 letter also 
identified various types of other evidence that could support 
a claim for increased benefits, and invited the veteran to 
submit such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  As indicated above, 
the RO issued the December 2000 SOC, explaining what was 
needed to substantiate the claim, within a few short months 
after the July 2000 rating decision on appeal; the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, in December 2003, the RO specifically notified the 
veteran of the one-year period for response to such a notice 
letter.  Further, the Board notes that the matter did not 
come to the Board until June 2004, more than a year after the 
most recent supplemental SOC (February 2003).  See 
38 U.S.C.A. § 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and VA medical 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the claim on 
appeal.  The record reflects that the veteran failed to 
report to a pertinent VA examination in May 2002, and, has 
not, as requested by the RO, indicated her willingness to 
report to another VA examination in connection with this 
claim.  Further, as noted above, the veteran has been given 
opportunities to submit and/or identify evidence to support 
her claim.  Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, and neither the veteran nor her 
representative has indicated that there is any outstanding 
pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding with a 
decision on the claim on appeal, at this juncture.

II.  Factual Background

Service medical records reflect treatment for recurrent pain 
and swelling of the veteran's right wrist.

A March 1998 report prepared for the Medical Evaluation Board 
indicates that a ganglion cyst had been found on the 
veteran's wrist, and that the recurrent swelling appeared in 
that area.  Pain had been made worse by push-ups, writing, 
and using tools.  Any increase in activity increased the 
veteran's wrist pain.  The impression was chronic right wrist 
pain, dorsal right wrist mass consistent with ganglion cyst.

During a VA examination in March 2000, the veteran was able 
to raise her right wrist to her mouth in order to brush her 
teeth, without significant pain.  Clinical evaluation 
revealed tenderness over the right wrist; her grip was weak, 
secondary to pain.  The veteran demonstrated the following 
ranges of motion with her right wrist:  Dorsiflexion to 60 
degrees, palmar flexion to 60 degrees, radial deviation to 
10 degrees, and ulnar deviation to 20 degrees.  The VA 
physician diagnosed myofascial pain syndrome with reflex 
dystrophy of the right wrist.

In a July 2000 rating decision, the RO granted service 
connection for myofascial syndrome of the right wrist 
(claimed as chronic right wrist pain) and assigned a zero 
percent (noncompensable) rating under Diagnostic Code 5024-
5215, effective September 22, 1999.  
  
VA outpatient treatment records, dated in July 2000, reflect 
treatment and complaints of pain involving the veteran's 
right wrist.

X-rays taken of the veteran's right wrist in June 2001 reveal 
no bone or joint abnormality.

The veteran underwent a VA examination in January 2002.  She 
reported daily pain in her right wrist, to include when 
moving her wrist up or down, making a grip, brushing her 
teeth, and carrying items in her right hand.  The veteran 
also reported some weakness, fatigue, and swelling on the 
back of the wrist, and that she wore a splint at times and 
took pain medication.  The veteran was right-hand dominant 
and careful with her wrist.  The VA physician noted minimal 
swelling over the dorsum of the wrist, which was quite 
tender.  Range of motion was reduced, due to pain as reported 
by the veteran.  The VA physician noted forward flexion to 50 
degrees, palmar flexion to 60 degrees, radial deviation to 15 
degrees, and ulnar deviation to 20 degrees.  The veteran made 
a weak pinch between the thumb and forefinger, and a weak 
grip.  Neither numbness nor tingling was reported, and the 
veteran had no difficulty making flexion and extending the 
fingers.  The VA physician diagnosed the veteran with 
tendonitis with myofascial pain of the right wrist.

In March 2002, the RO increased the disability evaluation to 
10 percent for myofascial syndrome of the right wrist, 
effective September 22, 1999.
 
VA outpatient treatment records, dated in June 2002, reflect 
that the veteran continued to have problems with her right 
wrist.



III.  Legal Analysis

The veteran contends that the pain and limited motion of her 
right wrist cause functional impairment and are more severe 
than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's myofascial syndrome of the right wrist has been 
evaluated under Diagnostic Codes 5024-5215; such indicates a 
condition analogous to tenosynovitis, which is evaluated on 
the basis of limitation of motion of the wrist.  See 
38 C.F.R. §§ 4.20, 4.27, 4.71a.  

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is warranted for either the major or minor extremity if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

The earliest range of motion findings of the veteran's right 
wrist since she filed her January 2000 claim for service 
connection are those from the March 2000 VA examination.  
During the examination, the veteran demonstrated right wrist 
dorsiflexion to 60 degrees and palmar flexion to 60 degrees.  
Although this represents some limitation of motion (see 38 
C.F.R. § 4.71, Plate I), it does not represent the extent 
warranted for the 10 percent rating under Diagnostic Code 
5215, based on strict adherence to the rating criteria.  This 
is because dorsiflexion was not limited to 10 degrees and 
palmar flexion was not limited in line with the forearm.  
However, the March 2000 examiner did note that the veteran's 
grip was weak, secondary to pain, and that several activities 
have increased the veteran's pain.  This suggests overall 
disability warranting a 10 percent evaluation due to weakness 
and painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca, 8 Vet. App. at 204-7.

Similar findings were made in connection with the more recent 
January 2002 VA examination.  In fact, dorsiflexion (forward 
flexion) was shown to have decreased to 50 degrees (from an 
earlier finding of 60 degrees) and palmar flexion was shown 
to be 60 degrees (unchanged).  These findings, like March 
2000 examination findings, do not meet the criteria under 
Diagnostic Code 5215 for a compensable 10 percent rating 
based on objectively demonstrated limitation of motion, 
alone.  However, like the March 2000 examiner, the January 
2002 examiner physician indicated that the veteran had 
weakness of grip in the right hand when compared to the left.  
That physician also noted that the ranges of motion were 
reduced due to pain, and that the veteran took pain 
medication.  Additionally, that examiner noted tenderness on 
the dorsal surface base of the right thumb, and a weak pinch 
between the thumb and forefinger.  

The Board emphasizes that the March 2000 and January 2002 
examination reports constitute the primary medical evidence 
upon which to evaluate the veteran's disability.  As 
indicated above, the veteran failed to report to a VA 
examination of the wrist scheduled for May 2002, and has not 
as requested by the RO, specifically indicated her 
willingness to report to another wrist examination.  

Based on the veteran's demonstrated limitation of motion of 
the right wrist from as early as March 2000, and findings of 
weakness of grip in the right hand when compared to the left, 
and some evidence of painful motion, the veteran 
appropriately has been assigned an initial 10 percent rating 
under Diagnostic Code 5215.  However, even considering 
functional loss due to pain and other factors, more than the 
maximum 10 percent assignable under Diagnostic Code 5215 
simply is not possible, as a higher evaluation is not 
assignable on any basis.  See Johnston v. Brown, 10 Vet. App. 
80, 84-85 (1997).

In order for the veteran to receive a rating higher than 10 
percent for her myofascial syndrome of the right wrist under 
the rating schedule, she would have to meet the criteria 
under Diagnostic Code 5214 for ankylosis (i.e., bony 
fixation) of the wrist.  However, as there is no evidence 
that the veteran ever has had, or has had disability 
comparable to, ankylosis of the right wrist, Diagnostic Code 
5214 is not applicable in this case.  Moreover, based on the 
medical evidence of record, and given the nature of the 
veteran's disability, the Board finds that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent for the disability under 
consideration could be assigned.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's right wrist disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the February 
2003 SSOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned following the grant of 
compensation for myofascial syndrome of the right wrist was 
proper, and that the criteria for a higher evaluation have 
not been met at any time since the September 22, 1999 
effective date of the grant of service connection for that 
condition.  Hence, there is no basis for a staged rating, 
pursuant to Fenderson, and the veteran's claim for a higher 
evaluation must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability evaluation in excess of 10 percent for 
myofascial syndrome of the right wrist is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



